McCay, Judge.
The issue in this case is made by the two affidavits. The plaintiff’s affidavit declares that the defendant is the tenant of the deceased. The defendant’s affidavit denies this, and that alone is the issue or cause of action on trial. It seems to us, therefore, that the defendant comes directly within the exception in the Evidence Act. The issue or cause of action on trial is whether the defendant was the tenant of his father, and the father being dead, the case comes almost within the words as well as the spirit of the exception: Code, sec. 3798.
We should have been, perhaps, better satisfied with this verdict had it been for the other side. But it is not decidedly and strongly against the weight of evidence. We, too, are not a jury, and it would strike at the very root of the right of trial by jury if the Courts were to interfere in every case where they disagreed with the jury as to the proper verdict in a given case. The verdict must be such as to show passion, prejudice, etc. If calm, honest men may differ as to the proper verdict, the Courts ought not to interfere.
Judgment affirmed.